UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7027


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JONATHAN MORRISON NORRIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00242-TDS-1)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Morrison Norris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Morrison Norris appeals the district court’s order denying his motion for

“Reconsideration/Emergency Motion for Compassionate Release under 18 [U.S.C.]

§ 3582(c)(1)(A)(i)/Appointment of CJA Counsel.” We review a district court’s denial of

a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

conclude that the court did not abuse its discretion and sufficiently explained the reasons

for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

amount of explanation required for denial of compassionate release motion). Accordingly,

we affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2